 HOLLAND AMERICAN WAFER COMPANYHolland American Wafer Company and Local No.70, Bakery and Confectionery Workers Interna-tional Union, AFL-CIO and James Host. Cases7-CA-17795, 7-CA-17890, 7-CA-18871, and7-CA-18652February 17, 1982DECISION AND ORDERBY MEMBERS FANNING, Ji NKINS, ANDZIMNIIRMNIANOn May 8, 1981, Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,land conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein."2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Holland American Wafer Company, Grand Rapids,Michigan, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Delete from paragraph l(f) the words "delay-ing or withholding the granting of scheduled wageincreases or."2. Substitute the attached notice for that of theAdministrative Law Judge.i In adopting the Administralivie La Judge's I)ecision ,*e find it unl-necessary to determine whether Respondent's unilateral withholding ofthe January 198() wage increase violated Sec 8(a)(5) of the Act We havefound that conduct relaled to and concurrent writh the denial of the u ageincrease violates Sec 8(a)(l) and (I) and pwe have provided appropriateremedial requirements 'We have also determined that Respondenlt .ioal-ed Sec 8(a)(5) by other acltions independent of the wage issue and haivevet forth appropriate bargaining requirements. We have modified the Ad-ministrative Law Judge's recommended Order and notice accirdingl)In addition. we note that no exceptions were filed wlth respect to theAdministrative Law Judges' dismissal of certain 8(a)(5, (A3), ant (I1 alle-gations2 In accordance with his dissent in Olminpic M.dial (orporatrion. 250(NLRB 146 (1980), Member Jenkins swould aajrd interest (ln the bahckpadue hased on the formula set forth Iheretin260 NLRB No. 41APPENDIXNOTICE To EMPIOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WEI WI.L NOT threaten our employees thatwe will withhold or delay increases or advisethem that wage increases have been withheldor delayed because they have selected LocalNo. 70, Bakery and Confectionery WorkersInternational Union. AFL-CIO, as their col-lective-bargaining representative.WE WI1.i. NOT interrogate our employeesconcerning their union activities or the unionactivities of other employees.WE WIl i. NOT solicit our employees toengage in direct bargaining with their employ-er.WE WVIll NOT delay or withhold the grantof wage increases because our employees haveselected the Union as their collective-bargain-ing representative.WI WIL I NOT discriminate against our em-ployees by delaying their recall from layoffstatus because of their union activities, mem-bership, or support.WrF Wil L NOT, without prior notice to andbargaining with our employees' collective-bar-gaining representative, unilaterally publish andpromulgate employee handbooks containingchanged provisions and rules or change otherterms and conditions of their employment.WI; wil.i NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wni t revoke the employee handbookwhich was issued effective January 1, 1981, tothe extent that its provisions and rules are in-consistent with the employee handbook whichwas in existence prior to that date.WE WIl.l make whole all of our employees,including James Host, for any loss of earningsthey may have suffered because of our unlaw-ful conduct.WE WII L, upon request, bargain with LocalNo. 70, Bakery and Confectionery WorkersInternational Union, AFL-CIO, as the exclu-sive bargaining representative of all employeesin the bargaining unit described below, withrespect to rates of pay, wages, hours, andother terms and conditions of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement. Theappropriate unit is:All full-time and regular part-time produc-tion and maintenance employees and ship-ping and receiving employees employed byus at our Grand Rapids, Michigan, facility;but excluding all transport drivers, salesmen,office clerical employees, guards and super-visors as defined in the Act.HOt I.ANI) AMERICAN WAt I R COM-PANYDECISIONSTATEMENT OFt IHt CASEMICHAEl. O. Mun. IER, Administrative Law Judge:These consolidated cases were heard before me onMarch 2 and 3, 1981, in Grand Rapids, Michigan, basedon unfair labor practice charges filed by l.ocal No. 70,Bakery and Confectionery Workers International Union,AFL-CIO, herein called the Union, and by James Host,an individual, and complaints and notices of hearingissued on behalf of the National Labor Relations Board,herein called the Board, by the Regional Director andActing Regional Director for Region 7.1 The complaintsallege that Holland American Wafer Company, hereincalled Respondent, violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act, as amended, hereincalled the Act. Respondent's timely filed answers denythe commission of any unfair labor practices.All parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses, and to argueorally. The General Counsel and Respondent have filedbriefs which have been carefully considered.The charges in Cases 7-CA-17795 and 7-CA 1789( were filed o(iMay 21 and June Ifi. 1980, respeclively. Complaints and amended com-plaints issued in regard to those charges on July I I and August 1. 198()The charge in Case 7-CA 18652 was flied on December 15 1980, anidcomplaint therein issued on January 30. 1981. The charge in Case 7 CA-18871 was filed oni February 5, q981, and the complaint stemming fromthose allegations issued on F ebruary 18, I981Based on the entire record, including my careful ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE t-MPI.OYER'S BUSINtSS AND THE UNION'SI ABOR OR(;ANIZATION STATUS-PR.ELIMINARYCONCI.USIONS 01 IAWRespondent is a Michigan corporation engaged atGrand Rapids, Michigan, in the production, sale, and dis-tribution of baked goods and related products. Jurisdic-tion is not in issue. The complaint alleges, Respondentadmits, and I find and conclude that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6). and (7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. 'THIl. UNFAIR lAHOR PRACTICESA. The Union Campaign, Election, and CertificationThe Union began its campaign to organize Respond-ent's employees in July 1979. In the election conductedon October 18, 1979, the majority of Respondent's em-ployees voted in favor of union representation.'Respondent timely filed an objection to conduct affect-ing the results of the election alleging, essentially, that arepresentative of the Union had told employees thatsince it "also represented the employees of several of theEmployer's customers, the [Union] could require thesecustomers, if it chose, to put pressure on the Employerin order to enable the [Union] to negotiate an attractivecontract." A hearing on this objection was held on No-vember 14. and December 5, 1979. Hearing OfficerCharles H. Byerley, Jr., issued his report and recommen-dation recommending that the Employer's sole objectionbe overruled in its entirety. Respondent filed exceptionsto that report aknd recommendation. On May 15, 1980,the Boardal adopted the Hearing Officer's findings andrecommendations and certified the Union as the exclu-sive representative of the employees in the appropriatecollective-bargaining unit, as described above.On June 16, 1980, the Union filed its charge in Case 7-CA 17890 alleging that Respondent violated Section8(a)(1), (3), and (5) of the Act by various acts and con-duct, including the rejection of its demand for collectivebargaining. On July 11, 1980, the Regional Directorissued a separate complaint on the 8(a)(5) allegations ofthat charge which, it appeared, could be disposed ofmost expeditiously through the Board's summary judg-2 Resp, .ldet adniiitcd th iat Ihe fo lloitig unit of cmployees is appro-priate for collcctise-hargalinilig purposesA Il full-tlime and regular part -time production arid maintelnance m-phloce, arld shipping arid reccsitivg cmplosees emplosed by tile tim-plorsr at Its facility Iocated in (rand Rapids. Michigan: hut e.clud-ilg all Iransport dri.ers salesmncn. office clrircal emtployees. guardsanld superi',ors as defined in the A.tIn that unit. 135 eniplosecs olted for Ihe UIior. 27 s.oled against, arid 3hilltrs acre challentgedI npuhlisihtCd dcIt.iro268 HOLLAND AMERICAN WAFER COMPANYment procedures. On August 14, 1980, the GeneralCounsel moved for summary judgment and on Septem-ber 12, 1980, clarified its motion to be one for "PartialSummary Judgment," indicating that the General Coun-sel would, if necessary, be proceeding on the "Section8(a)(l) and (3) allegations" set forth in the complaintwhich issued on July 14, 1980. in consolidated Cases 7-CA-17890 and 7-CA-17795. On January 14, 1981, theBoard issued its Decision and Order4granting the Gen-eral Counsel's Motion for Partial Summary Judgment,finding that Respondent had violated Section 8(a)(1) and(5) of the Act by its refusal to bargain with the Union,and ordering it to take appropriate remedial action.'B. Issues Relating to Respondent's Denial andSubsequent Grant of Wage Increases1. Past practiceThe record establishes that for at least the last 10 yearsRespondent has granted an annual wage increase, usuallyaccompanied by an increase in insurance, vacation,and/or holiday benefits. Between 1970 and 1973, thoseannual improvements were announced in varyingmonths.6From January 1974 until January 1979, the im-proved wages and benefits were announced in Decemberand took effect annually in January. The wage increasesranged from 10 to 35 cents per hour (3.8 to 9.9 percent)in those years.2. Threats of denial and denial of the January 1980wage increaseOn the day of the representation election, and after theUnion's victory had been announced, Shift SupervisorTom Troeger told Linda Walker Anderson that she' 254 NLRB 429 (1981)S On brief, Respondent renewed its motion, denied at the hearing, thatthe General Counsel be precluded from pursuing any of the 8(a)(5) alle-gations because he had already sought and been granted "Partial Sum-mary Judgment" as to them. My original ruling is adhered to hereinThe General Counsel had issued two complaints: Case 7-CA-17890,which alleged those 8(a)(5) allegations which lent themselves to summarydisposition; and consolidated Cases 7 CA-17795 and 7 CA-17890. whichalleged violations of Sec 8{a)tl) and (3) as well as those 8(a)(5) allega-tions which were not suitable for summary disposition The Board, ingranting the General Counsel's Motion for Partial Summary Judgment.made clear (in fn I of its Decision) that it was disposing only of the sep-arate, unconsolidated complaint in Case 7-CA--17890 and not the consoli-dated complaint, which, it noted, also contained allegations of 8(a)(5) v io-lations. Thereafter, on January 30 and February 18, 1981, the RegionalDirector issued additional complaints in Cases 7-CA-18652 and 7-CA-18871, both of which contained specific allegations of 8(a)(5) violationsand both of which were specifically consolidated with the consolidatedcomplaint in Cases 7-CA-17890 and 7-CA-17795 Thus, notwithstandingthat the Acting Regional Director's letter of September 12, 1980, whichsought to clarify the situation, may have caused rather than eliminatedconfusion, I must conclude that the 8(a)(5) allegations of the charge inCase 7-CA 17890 other than those alleged in the separate complaintwere still extant and unresolved, that the allegations set forth in the com-plaints before me have never been the subject of a motion for summaryjudgment, that Respondent was fully apprised at all times of the nature ofthe General Counsel's allegations, and that Respondent could not havebeen prejudiced by the misstatement in the September 12, 1980, letter6 1970 and 1971-June. 1972 and 1973-March A second wage in-crease was also granted in October 1972should realize that as a result of the union election shewould not receive her January wage increase.7Respondent's employees received no wage increase inJanuary 1980, although the managerial and supervisoryemployees did." When they did not receive the expectedraises, a number of employees questioned their supervi-sors. Thus, when Sharon Crowner questioned TomTroeger about the missing January 1980 raise, he toldher, on several occasions in February and March 1980,that they would have gotten the raise if they had notvoted the Union in but since it was in Respondent couldnot grant the raise because it would be against the law.Supervisor Guy Heintzleman made similar statements toCrowner, comparing the granting of the raise to bribery.Cora Jean Stevens similarly testified that Tom Troegertold her in February or March 1980 that the employeeswould not get their raise because of the Union. TomTroeger repeated similar statements to Linda Andersonin that same time period. Eileen Brown testified thatabout mid-January Foreman John Troeger asked her, ina light vein, how she liked not getting a raise. She re-plied facetiously that she loved it. John Troeger thenasked, "Well, you know why you didn't get a raise?" andexplained that it was "because it is illegal for the Compa-ny to give us a raise." Further, sometime in early 1980employee Frederick Sweet was told by Don DeRaad,the director of manufacturing services, "Well, right nowwe can't give a raise because if we give you a raise now...the Union will say we are trying to bribe the peoplefrom the Union and ...if we do give you the raise weare going for the Union, so we can't give you the raiseright now ...he was right in between."9According to both Plant Manager Tom Huizingh andDeRaad, Respondent's executives met in January 1980 todecide whether to grant the January pay raise. They de-cided to defer it. Huizingh testified that the action wastaken because Respondent was afraid that any wage in-crease granted would prejudice any subsequent electionif the Board were to sustain the pending objection to theelection and order a second election. According toDeRaad, Respondent was assured that the Board wouldsustain its objection and order a second election and de-cided not to grant the raise because of the risk it wouldimpose to the validity of a second election. Specifically,it was decided not to grant the raise until the Boardreached a decision on its objections. 'II Anderson's testimony was credibly offered, was corroborated by sim-ilar testimony from other employees, and was uncontradicted She ac-knosledged that Tom Troeger never said that it was specifically "be-cause of the Union [that they were] not getting the raise", however, hisremarks were made in the framework of conversations concerning theUnion and its election victory.* Managers and supers isors had also received wage increases in bothJanuary and October 19791 DeRaad's testimony that he told Sweet that they could not give araise at the present time because of the contested election and the possi-bility that the Board could misconstrue such a raise is not inconsistentwith Sweet's testimonyl" Huitingh also testified that one of the reasons mitigating against thegranting of a wage increase was the fact that Respondent was running"in the red" in regard toi productivity during December 1979 and Janu-ary 198O I find this testimony unconvincing in light of his admissionsthat he was unfamiliar with the financial aspects of Respondenlt's busin ssContinued269 DECISIONS OF NATIONAI. I .ABOR REI ATIONS BOARD3. The Union's responseOn March 20, 1980, the Union's lawyer wrote Re-spondent, stating:In [the Union's] behalf, we are advising you that webelieve there has been an established policy to grantannual wage increases effective on or about 1/1/80.We are asking that you voluntarily provide the reg-ular increase effective 1/1/80. In fact, it may beyour legal obligation to do so at this time. You mayassume that the Union will not oppose nor object tosuch an increase provided it is implemented in anon-discriminatory fashion.Lastly, we wish to advise that the Union reservesall bargaining rights regarding the same includingthe right to demand retroactive wage increases at atime a contract becomes effective.Respondent's answer, dated March 28, 1980, was notdirectly responsive. It asserted that Respondent was"aware of its rights and obligations under Federal Law."It also made reference to the Union's obligations and tothe pending objections.4. The grant of a wage increaseAs noted, the Board's Decision and Certification ofRepresentative issued on May 15, 1980. On June 6, 1980,Respondent posted a notice to all of its employees an-nouncing a 10-percent wage increase and an additionalpaid holiday. The notice, which contained no mention ofthe Union or its certification, stated as follows:This is to inform you that there will be a generalwage increase applicable to all hourly rated em-ployees effective May 15, 1980. For most people theamount of this increase is somewhat larger thanusual. This reflects the fact that we had to defer ourdecision to a later date than usual this year.In further recognition of that delay, we also de-cided to add another holiday. The holiday will beobserved during the Christmas season.Plant Manager Huizingh testified that the raise wasgiven at this time because, in view of the Board's order,Respondent then knew where it stood. In granting thewage increase, Respondent considered the delay andgranted a larger increase than usual so that, in terms ofthe net effect on employees' earnings, the raise wasequivalent to their having been given a somewhat small-er raise in January, he testified.Respondent did not discuss the May 15 pay raise withthe Union. The Union's response was to file an unfairlabor practice charge.5. Discussion and analysis of wage increase issuesThe General Counsel contends that the supervisors' re-marks, described above, unlawfully coerced the employ-ees in violation of Section 8(a)(1), that the denial of theand in light of certain inconsistencies between his testimony and Re-spondent's written statements of position submitted to the Regional Di-rectorJanuary wage increase was discriminatorily motivated inviolation of Section 8(a)(3), and that both the denial ofthe wage increase in January and the grant of a wage in-crease in June, having been undertaken unilaterally, vio-lated Section 8(a)(5) of the Act. Respondent, on theother hand, maintains that the withholding of the wageincrease was mandated by Board law, that to do other-wise would have jeopardized the rerun election which ithoped to secure through its objection and would haveexposed it to liability for an unfair labor practice charge,that it merely informed the employees, when asked, of itslegal obligations, and that it properly granted the raisepursuant to the Union's request when the legal situationbecame clear. The issues are all interrelated and resolu-tion hinges, in large measure, on the nature of Respond-ent's obligations at the time in question.Respondent's obligation to bargain with the Union,and its correlative duty to refrain from making unilateralchanges in the working conditions of unit employees,commenced upon the Union's election victory on Octo-ber 18, 1979, notwithstanding that its objection to thatelection was pending until the Board certified the Unionon May 15, 1980. As the Board stated in Mike O'ConnorChevrolet-Buick-GMC Co., Inc., and Pat O'Connor Chev-rolet-Buick-GMC Co., Inc., 209 NLRB 701, 703 (1974):The Board has long held that, absent compellingeconomic considerations for doing so, an employeracts at its peril in making changes in terms and con-ditions of employment during the period that objec-tions to an election are pending and the final deter-mination has not yet been made. And where thefinal determination on the objections results in thecertification of a representative, the Board has heldthe employer to have violated Section 8(a)(5) and(I) for having made such unilateral changes. Suchchanges have the effect of bypassing, undercutting,and undermining the union's status as the statutoryrepresentative of the employees in the event a certi-fication is issued. To hold otherwise would allow anemployer to box the union in on future bargainingpositions by implementing changes of policy andpractice during the period when objections or de-terminative challenges to the election are pending.See also Allis-Chalmers Corporation, 234 NLRB 350(1978), enfd. in relevant part 601 F.2d 870 (5th Cir.1979).The violative unilateral changes may include either thedenial of a benefit which, because of practice or promise,has become a term or condition of employment (see Lib-erty Telephone & Communications, Inc.., and Century Tele-phone Enterprises, Inc., 204 NLRB 317 (1973), and casescited therein) or the grant of a benefit which is not aterm or condition of employment because it involves theexercise of discretion. See, e.g., Allis Chalmers Corpora-tion, 237 NLRB 290 (1978). See also Mercury Industries,Inc., 242 NLRB 90 (1979), wherein a wage increasewhich was at variance with the employer's practice,granted while objections to an election were pending,was held objectionable as to the ultimately directedrerun election.270 HOLLAND AMERICAN NVAFER COMPANYRespondent contends that its history of granting wageincreases at different times and in "random" amounts es-tablishes that its granting of wage increases had notbecome an established term or condition of employment.As to the timing of its general increases I must disagree.In January of each of the 6 years preceding 1980, Re-spondent granted across-the-board increases to its em-ployees. This, I find, is sufficient to establish the Januaryincreases as a term or condition of employment. See St.Elizabeth Community Ilopital, 240 NLRB 937 (1979).Those increases have been uniform in amount withineach year but were different in amount and/or percent-ages from year to year. The General Counsel adducedno evidence to establish that the amount was tied to anvformula, such as cost of living or Respondent's profitabil-ity, such as might establish that the annual increase wasdetermined without resort to discretion. The preciseamount of that annual raise, then, was not an establishedterm or condition of employment.What, then, is Respondent's obligation w hen facedwith an established practice of granting annual wage in-creases which, as here, includes elements of discretion indetermining the amount of those increases? The Boardhas answered this question in Oneita Knitting RMills, Inc.,205 NLRB 500 (1973), and subsequent cases. In OneitaKnitting, not unlike the instant case, the emplover had apractice of annually reviewing each employee's record inorder to determine the amount of the annual increase tobe awarded; the employer continued to grant theseraises, unilaterally, after the union was certified, contend-ing that the annual raises were an established conditionof employment, the denial of which would be an unfairlabor practice. The Board held:An employer with a past history of a merit increaseprogram neither may discontinue that program ...nor may he any longer continue to unilaterally exer-cise his discretion with respect to such increases,once an exclusive bargaining agent is selected.N.L.R.B. v. Katz, 396 U.S. 736 (1962). What is re-quired is a maintenance of preexisting practices, i.e.,the general outline of the program, however the im-plementation of that program (to the extent that dis-cretion has existed in determining the amounts ortiming of the increases) becomes a matter as towhich the bargaining agent is entitled to be consult-ed.Though Oneitra Knitting presents the reverse of the in-stant situation in that Respondent here withheld the in-crease while the employer in Oneita Knitting granted it,the principle is the same. Southeastern Michigan GasCompany, 198 NLRB 1221 (1972). See also Wells FargoAlarm Services, a Division of Baker Industries, Inc., 224NLRB 1111 (1976).Respondent has referred to "the quandary facing theCompany" resulting from the Board's decisions in thisarea. While it is clear from the cases cited above that thequandry is more apparent than real, it must be noted thatany existing predicament is of Respondent's own making;it was Respondent who chose not to bargain and, asnoted, having so chosen, it acts or refuses to act at itsperil. O'Cornnor Chevrolet, .supra. The Court of Appeals in.¥:L.R.B. v. Dot/han Eagle. Inc.. 434 F.2d 93. 98 (5th Cir.1970), set it forth thusly:At first glance it might appear that the employeris caught between the proverbial "devil and thedeep blue sea." It is an unfair labor practice to granta wage increase during the campaign and bargain-ing periods, but at the same time it may be an unfairlabor practice to refuse to grant an increase duringthis same period. Indeed, the employer in this casehas made just this sort of an argument, claimingthat it could not grant the pressroom employeestheir normal progression raises since to do so wouldhave been an unfair labor practice. We find littlemerit in such arguments. The cases make it crystalclear that the vice involved in both the unlawful in-crease situation and the unlawful refusal to increasesituation is that the employer has changed the exist-ing conditions of employment. It is this changewhich is prohibited and which forms the basis ofthe unfair labor practice charge.Accordingly, I find that by unilaterally withholdingthe January increase from its employees, Respondent hasfailed to bargain in good faith with the Union in viola-tion of Section 8(a)(5) of the Act.It follows from Respondent's erroneous position thatBoard law precluded it from granting the January wageincreases that by withholding those increases and by in-forming the employees that it was doing so because ofthe Union, Respondent has discriminated against them inviolation of Section 8(a)(3) and (1) and has interferedwith, restrained, or coerced them in the exercise of theirstatutory rights in violation of Section 8(a)(1) of the Act.iVerona Dyestuff Division Mohav Chemical Corporation,233 NLRB 109 (1977); Wells Fargo Alarm Services, supra:Florida Steel Corporation, 220 NLRB 1201 (1975). As theBoard stated in Dorn's Transportation Company. Inc., 168NLRB 457 (1967):By withholding salary increases, which it wouldhave granted had there been no organizing cam-paign and so advising its employees, the Respondentrestrained and coerced its employees and therebyviolated Section 8(a)(1) of the Act. This is so de-spite the fact that the Respondent may have be-lieved that it could not grant any raises because of apending election petition.Finally, I must reject as unfounded in fact or law Re-spondent's contention that its statements to employees,"te]ven if not a technically accurate framing of the lawin this area ...were inherently uncoercive because theywere not related to employee support for the Union."Statements which place the onus for denied or delayedwage increases upon a union or upon the fact that em-ployees have selected a union as their representative in-herently discourage employee support for that union. Itmust be noted here that most of these statements were271 I)FCISIONS OF NATIONAI I.ABO)R RELATIONS BOARDmade at a time when Respondent was seeking a rerunelection. IRespondent's grant of the wage increase in June, effec-tive as of May 15, 1980, stands on a different footing.Respondent was obligated to grant a wage increase. Itwas also obligated to bargain with the Union as to itssize. However, on March 20, 1980. the Union waived itsobjections to the unilateral granting of a raise. And,while the Union had urged Respondent to grant the raiseas of January 1, 1980, Respondent's granting of an appar-ently compensatorily larger raise effective May 15 is notso inconsistent with the Union's waiver as to render it in-applicable. Accordingly, I shall recommend that the alle-gation of the complaint pertaining to the May 15 wageincrease be dismissed.C. The Antiunion PetitionIn or about February 1980, several employees pre-pared and distributed among their fellow employees peti-tions to the effect that they did not want the Union torepresent them. Prior to the preparation of that petitionat least two of them spoke with Don DeRaad. Thus,Frederick Sweet testified that about a month after hisconversation with DeRaad concerning a wage increasehe participated in the drafting of a petition and showed itto DeRaad. DeRaad, he said, told him it was a goodidea.'2According to DeRaad's recollection, when Sweetshowed him the petition he told Sweet that Sweet ,wasfree to go ahead with it but would have to do it on hisown time. Similarly, employee Harold Grusczynski testi-fied that he asked DeRaad whether he would get introuble for passing around a petition against the Union.DeRaad told him that such conduct was permissible andthat if that was what the employees wanted to do theycould go ahead and do it. However, according to Grusc-zynski, DeRaad told him that there were no guaranteeson the outcome of such a distribution and he would haveto circulate the petition on his own time.Contrary to the General Counsel, I find nothing in theforegoing conduct which would violate Section 8(a)(l)of the Act. The Coca Cola Bottling Company of Mlemphis,232 NLRB 794 (1977), and Rexair, Inc., 243 NLRB 875(1979), cited by the General Counsel in support of thiscontention are inapposite. In Coca-Cola, the employerpermitted the use of its offices for the circulation of thepetition, directed employees to go to those offices to besolicited, and both encouraged and coerced employees tosign and distribute the petitions. In Rexair, the employer,who had unlawfully promulgated a rule prohibiting thedistribution of prounion material, knowingly permittedthe circulation of an antiunion petition during worktimeand did not discipline the employee involved. Here,11 It should also be noted that at least one of the statements. that ofTom Troeger to Linda Walker Anderson, occurred on the day of theelection before Respondent's executives allegedly met in January Iodecide whether the raises should be deferred. At least as Io that state-ment, Respondent cannot be heard to claim that Troeger was merely set-ting forth the Employer's legal position.12 In his brief, the General Counsel asserted that DeRaad also toldSweet that he opposed the Union and that the employees could help getrid of it These statements, however, were made il a separate conversa-tion, possibly the earlier one. However, the record does not indicate withany degree of clarity when it occurred.however, Respondent did not assist in the preparation orcirculation of the petitions and did not solicit employeesto either sign or circulate them. Moreover, there was noevidence establishing that Respondent permitted the peti-tions to be circulated in contravention of any companyrules; indeed, the employees were told that any circula-tion had to be on their own time. The General Counsel'stheory would seem to rest upon DeRaad's statement toSweet to the effect that his petition was "a good idea." Icannot find that this statement exceeded the bounds ofthe Act's "free speech" provisions, Section 8(c).]:Accordingly, I shall recommend that this allegation bedismissed.D. Direct BargainingLinda Walker Anderson testified credibly, and withoutcontradiction, that on April 30, 1980, while in the break-room, Supervisor Tom Troeger told her and the othersecond-shift employees who were there prior to the startof their shift "that we should go in and talk to theVander Heides [Respondent's president and vice presi-dent] about what we wanted because the Union couldn'tget anything for us anyway so why wait for them." Atthe same time, Troeger told the employees that he hadreceived his January 1980 pay raise. 4Troeger's statements, I find, tend to discourage unionsupport in several ways violative of Section 8(a)(1); theyinvite the employees to engage in direct bargaining, incircumvention of the Union's role (see Mosher Steel Com-pany, 220 NLRB 336 (1975)); they portray union repre-sentation as futile (Zarda Brotherv Dairy, Inc., 234 NLRB93 (1978), and Capitol Records, Inc., 232 NLRB 228(1977)); and they solicit grievances and impliedly prom-ise benefits to employees who circumvent or forgo theUnion as their bargaining agent (hamilton 4Avnet Elec-tronics, 240 NLRB 781 (1979)).E. Interrogation ' 5On Saturday, July 12, 1980, the Union held a meetingof Respondent's employees. On the following Monday':' Sec 8(c) pros ide,I he expressing lof ally siews, s.rgument, or opinion shall notconstitute oir be evidence of an unfair labor practice under any of theprovisions of this Act, if such expressilon contains no threat of repris-ail or fiorce or promise of benefit4 Anlderson testified that she could not repeat this statement byITroeger "word-for-woird" and that, in regard to his earlier statementsconcerning the withholding of the wage increases, she "understood himito mean because the union had won" Respondent characterizes such tes-timony as an acknowledgment by Anderson that she could not accuratelyrecall Troeger's statements and as an admission that her testimony wasbased on what she "lthoughl" he meant Such characterizations are un-w;arranted, few witnesscs can honestly give a rendition. in haec verba. of aconversatioin which occurred 12 months earlier It is a mark (of candorfior alt otherwise credible witness to admit that a consversation is de-scribed toi the best of his or her recollective ability and may not be accu-rate oni a word-for-'. ord basis Similarly. it is a simple fact of life that theparticipants in any coinsersatiion draw an understanding of what is beingsaid from the entire context of that consersationlis Respondent conltends that this allegation and the allegation dis-cussed in sec. II, C, above are not supported by a timely filed charge andi ust he dismissed This conlcnlio. is withoui meril. This allegatilin wa;.sinitially set forth in the order aencelinig ithe cotnlsolidated] complaint inC'onlinued272 HOLLAND AMERICAN WAFER COMPANYmorning, Shift Supervisor Tom Troeger approached em-ployee Sharon Crowner and asked her how many em-ployees had attended the union meeting. When she saidthat she did not know, Troeger said, "Well, you werethere." Crowner responded that she did not count thenumber who attended.Troeger's inquiry sought to establish both the numberof employees who were actively supporting the Unionand whether Crowner was one of them. When Crownerindicated a reluctance to answer, Troeger went further,and his statement, "Well, you were there," may bedeemed either a challenge for her to refute or an indica-tion, in the nature of an impression of surveillance, thatmanagement knew who attended union meetings. Suchstatements, I find, are coercive. As the Board has held:[Ain employer's inquiries into the union sentimentsof its employees, even in the absence of a threat ofreprisal or promise of benefit, or when the employ-ees sympathies are well known, results in an unlaw-ful interrogation in violation of Section 8(a)(l) ofthe Act.Edgcomb Metals Co., One of the Williams Companies, 254NLRB 1085 (1981); PPG Industries, Inc., Lexington Plant,Fiber Glass Division, 251 NLRB 1146 (1980);:6 HanesHosiery, Inc., 219 NLRB 338 (1975). It is immaterial tothis conclusion that Crowner may have had "a fairlyopen relationship" with Troeger. Kranco. Inc., 228NLRB 319 (1977). 'Cases 7 CA-17795 and 7-CA-17890, dated August 19, 1980. a, parI I(e), and Ihe allegation concerning the antiunion petition .:as alleged aspar 11(b) in that original consolidated complainl The underlying chargeshad been filed on May 21 and June 16t 1980. alleging union-motiiateddiscrimination against unit emplosees and ai refusal to bargain, in siola-lion or Sec 8(a)( I). (3). and (5) Both charges contained the standard boi-lerplate language "BR3these and other acts, the above-named employerhas interfered swith, restrained. and coerced employees in the exercise ofthe rights guaranteed In Section 7 of the Act " Such charges amply sup-port this allegationl See Red I'bod Store. 252 NLRH I l (198(0). herein acharge alleging only a discriminatory discharge of one employee in siola-lion of Sec 8(a)(I) and (3) (but containing the boilerplate language) wasdeemed broad enough to support seseral allegations (of 8(a)(1) violationscommitted at the same site erten though the discharge allegation was dis-missed by the Regional Director and escen though it was not deemedbroad enough to support allegations of 8(a)(1) violations supposedly com-mitted at other locations The act of interrogation and support of the an-tiunion petition alleged here are clearly related to the acts alleged inthose charges anid grow out of the same proceeding. Moreover, sot longas there is sufficienlt nexus between the allegations in the charge andthose set forth in the complaint, it is immaterial that the violations allegedin the complaint occurred after the filing of the charge In such a case,no new charge need be filed. L. RB. v bant Milling Companv. 360 U S301 (1959) See also .L R.B. v. Kohl r Company. 220 F.2d 3. 7 (7th Cir1955), ,here the Court of Appeals stated inter alia "So long as theBoard entered the contrmoersy pursuant to, a formal charge. it may allegewhatever it finds to be a part of that controversy " It cannot be said thatinterrogation of a uniton supporter, or support for the circulation of anantiunion peltioln, is outside the controsnersy raised by the timels filedcharges6 :thibburd Regional Itospital 232 NLRB 858 (1977), cited h) Re-spondent, held, inter a/ia, that a single interrogation of a knouwn unionsupporter was insufficient to support a finding of coercixc interrogatiornThe record here does not establish that Crouncr was a known union sup-porter at the time of this conversation Moreover, to the extent that tlub-baurd Itopioal relies (on the openness of the interrogated cmployee's uniol)support, it has implicitly been oserruled by PPG Indusrier , iupra11 It is sinmilarl immniacrial hethcr or not C'ros nier was actuallIfrightened by t'roeger's questlining The test is whether the suptcrrior'sAccordingly, I find that Troeger's interrogation ofCrowner violated Section 8(a)(1) of the Act.F. The New Employee HandbookSince at least 1972, Respondent had published and dis-tributed to its employees a handbook setting forth com-pany policies, rules, and benefits. Huizingh testified thatthe supply of these handbooks ran out during 1979 andRespondent retained an employer association to redraftit. On December 17, 1980, Respondent issued the newemployee handbooks to its employees with its provisionsto become effective on January 1, 1981.The new handbook is in a different format from theold; it is in looseleaf form so that changes, additions, ordeletions may easily be made. According to Huizingh,the only change contained in the new handbook, otherthan a simplification of the language, was to separate Re-spondent's absenteeism and tardiness policy in regard tothe discipline that would be assigned for each. The Gen-eral Counsel asserts that there were other changes, in-cluding changes in the layoff and recall procedures.In many instances, the new handbook is merely a reit-eration, in less legalistic terms, of the earlier publication.The benefits which it describes are unchanged. There areother areas in which changes were made, however.Respondent's original handbook described four catego-ries of misconduct and provided different discipline foreach, ranging from immediate discharge for certain of-fenses to degrees of progressive discipline for others. Thenew handbook merely lists the various offenses and de-scribes a progressive discipline system, warning that:"depending upon the nature, severity of the violation, orcombination of violations, the normal discipline proce-dure steps may be accelerated and a more extensive dis-cipline imposed, up to and including discharge. Certainserious violations by their nature may result in immediatedischarge ..." As Respondent stated, the new manualseparates the rules on absenteeism and tardiness. It alsoestablishes a very specific and detailed point system forabsenteeism and a program to encourage full attendance.Respondent's initial handbook contained a specific de-scription as to the permissible length of men's hair. Thenew handbook merely states that men's and women'shair "must not be excessively long, and should be cov-ered completely by hats or hairnets."Respondent's original handbook provided forplantwide seniority to govern layoffs exceeding 10 days;departmental seniority governed shorter layoffs exceptfor those of only I day or less. Contained within thelayoff provisions was the following:It is understood that if an employee waiveshis/her bumping rights in the event of a layoff, suchemployee thereby forfeits his/her right to workuntil he/she is eligible for recall in accordance withhis/her seniority.conlduct reasoniahls tended to interfere ith the employee's exercise ofstatutors rights lrrlidu Steel(/ Cporreation. 224 NLRB 45 (1976): lianes/osil'rv. suprua273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese provisions were revised in the newly issuedmanual. Distinctions between temporary, short, and ex-tended layoffs are no longer made. The new handbookprovides only for the retention of the most senior personin the department with the ability to perform the work.Respondent's new employee handbook contains no ref-erence to the Union or to unions in general. It states, inregard to wage rates, that the Company "participate[s] inyearly wage surveys to make sure that our wage levelskeep pace and also that changes in the cost of living aretaken into account. Adjustments to these base wagelevels are made whenever appropriate." Where the origi-nal described a two-step procedure for suggestions, in-quiries, and complaints, the new handbook sets forth an"Open Door Policy," as follows:The purpose of the "Open Door" is to foster goodupward communication. Your immediate supervisoris in the position to help you with a problem. How-ever if you have spoken to your supervisor and arenot satisfied with the results, any member of topmanagement is available to discuss the situationwith you.If you wish to speak to another member of manage-ment a good first step is to inform your supervisor.The supervisor can then recommend who would bethe next best person to talk to. Your supervisor canalso make an appointment for you.Respondent did not consult with the Union prior tothe publication of the new employee handbook. Its fail-ure to do so, I find, violated Section 8(a)(5) and (1) ofthe Act. The new handbook is no mere reiteration of theold; it contains new provisions in the areas of disciplineand layoff, at least which vitally affect unit employees. Itwas drafted and promulgated during a period when, aspreviously stated, Respondent was under an obligation tobargain with the Union about changes in the terms andconditions affecting its employees, yet it ignores theUnion and its role in collective bargaining and grievanceresolution. The employees' representative was, I find, im-properly denied its proper role in the manual's prepara-tion.G. The Layoff of James , M. tIost. Jr.1. The factsJames Host, Jr., was a band oven helper, hired onAugust 15, 1978, working on Respondent's third shift.He was a member of the Union's organizing committeeand spoke in favor of the Union to other employeeswhile at work between August 1979 and the election. Hecontinued to discuss the Union with his fellow employ-ees after the Union's election victory. He was not an of-ficer in the Union and had no other role in it.Host's union activity had been observed by his imme-diate supervisors. Thus, as early as mid-August 1979,Foreman Chuck Steimel told Lynn Blackmore, Host'ssister, that she should not get involved with the Unionand that her brother "has a mouth on him and he isgoing to end up getting fired." Similarly, Foreman GaryChipman, after observing Host speaking with Debra VanOs about the election, sent Host back to his line and toldVan Os that Host "had better watch his mouth aroundhere." Employees normally spoke with one anotherwhile they were working but did not normally stopworking to engage in such conversations. According toVan Os, there had been other occasions when employeesfrom another line or department would come over andtalk to her during working hours and, on some of thoseoccasions, Chipman had told them to go back to work.About 2 weeks prior to the election, employee LauraDeVries talked to Chipman in the lunchroom concerningHost. Chipman told her that if Jim Host kept "talkingabout the Union that he would eventually not be em-ployed there." At or about the same time, Host confront-ed Chipman and an angry discussion ensued. Host askedwhat right Chipman had to harass his line workers onthe upcoming election. He accused Chipman of tellingthe employees not to listen to Host and threatening thatHost would be discharged if he did not "keep [his]mouth shut." Host told Chipman that he was not afraidof him and wanted him off his back.rAt the conclusionof this argument, Host and Chipman came to an under-standing and Chipman apologized. There were no fur-ther run-ins between the two.'9These events are not al-leged as violations of the Act inasmuch as they antedatethe commencement of the statutory 10(b) period.Between July and September 30, 1980, Respondentlost one of its major customers, a customer which ac-counted for approximately 40 percent of its production.Prior to this loss, Respondent was operating four bandovens on a continuous three-shift basis. It cut back totwo ovens and laid off much of the third shift. There isno contention that the layoffs were not economicallymotivated.Among the employees laid off was James Host, on Oc-tober 16, 1980. He remained on layoff status until Febru-ary 6, 1981. At the end of his last shift, Host asked Hui-zingh why he was being laid off when there were peoplewith less seniority in his department on other shifts. Hui-zingh told him that the layoff followed past practice andwas being accomplished by shift only. When Host askedif he could bump into another shift or department, Hui-zingh refused, telling him that the layoff was being doneaccording to the normal shift. When asked whether indi-vidual employees were allowed to bump between shiftsas they were being laid off, Huizingh testified, "therereally was no need because as we were gearing down tothe size that we were going to, first of all on the third[shift] there were primarily, I would say, 99 percent all1980 hirees, and we eliminated them all together."According to Huizingh, no helpers with less senioritythan Host continued to work after he was laid off. How-ever, during the period of Host's layoff, one helper withless seniority than Host, James Sanders, was recalled sev-eral times. Thus, the summary of layoffs and recalls and'" DeVries (,vecrheard an argument. possibly the same one, betweenChipman and liost wherein Chipman told Host that Host did not have"the right to be talking to his girls about the Union while they) wereworking or at any time that he shouldn't be talking to any of thegirls ahout the Uniorln"9 The foregoing testimlony was credibly offered and is uncontradicted274 HOLLAND AMERICAN WAFER COMPANYSanders' absentee calendar indicate that Sanders was ini-tially laid off on August 28, 1980. He was recalled onOctober 6, and worked on October 6-9, 13, 14, 15, and20. He was recalled and worked November 24-25. Hewas then laid off again until December 12 when he wasrecalled and worked through December 19. He then re-turned to layoff status until February 19, 1981, subse-quent to Host's recall.In sum, it appears that James Sanders, with less senior-ity than Host, worked on October 20, and was recalledfor 2 days in November and 5 or 6 days in Decemberwhile Host was still on layoff. Huizingh does not recallwhy Sanders worked on October 20; he postulated thatit was to replace someone who was ill. He testified thatSanders was recalled for 2 days in November to replacesomeone who had been disciplinarily laid off and was re-called on December 12 to replace someone who was ill.Huizingh and the personnel director made the decisionto recall Sanders and in doing so did not consider theeffect on Host. Had they followed seniority, Huizinghclaimed, it would not have been Host who was recalled;it would have been Gregory Lindsey whose seniorityantedates Host's by approximately I month.20In fact, according to Respondent, inverse seniority wasfollowed for these short periods of recall. Thus, Hui-zingh testified that the decision to recall Sanders wasmade because management believed that the recallswould be for periods of less than a full week and that torecall a more senior employee for such periods wouldreduce the recalled employee's rights to unemploymentcompensation and actually cost him monev.2' Thechoice, however, was not offered to the more senior em-ployees. Sanders was the least senior employee Respond-ent was able to reach for these recalls.Although Huizingh testified that employees were notpermitted to bump to other shifts in order to avoidlayoff, he acknowledged that one employee in Host'shelper classification, Ed Boeve, who had greater senior-ity than Host, was permitted to do so. There does notappear to have been anyone in the helper classificationwith less seniority than Host (other than Sanders) whocontinued to work whom Host could have bumped.However, there were a number of employees in the lineworker, packer, and packer maintenance classificationswho continued to work, or who were recalled earlierthan Host, despite the fact that they had less senioritythan Host. When he was ultimately recalled to work,2n The record does not substlantiate the General Counsel's contentionthat Ilindsey actually had less senrlilrits than HoLst Lindsey's hire date, asindicated in the summary of laytiff, and recalls and on the appropriateline on his 1981 attendance calendar. sas Jul, 14, 1978. 1 monlth prior toHost. However, he started as a part-time worker and did not become em-ployed as full-ltime until May 2, 12980 His part-lime status and the dateof his change to full-tine are reflected on his 1980 attendance calendar.The seniority proisions contltaited in both the old and the new employeehandbooks pro'ride for wsenlril, toi he determined "from the last date ofhire " No distinctiint is made iherii bhetwCeen full- and part-time employ-ees and there was no cidence that Respondent considered a full-tlmeemployee not to have acquired seeluorit during a period lof part-time enm-ployment21 Respondent's contention appears to he sotrle, hat substantiated hsthe record of layoffs and recalls of L)ale Hancock. a packer matitelltanceworker Hancock was recalled tuice helecl (et clobcr 9 and Ntsertobcr14, 1980, for approximatel 10 and 4 dai.s respectively, while others inhis classificalion swith greater scnitorils renlmlned on lasoffHost worked as a line worker and in packing before hereturned to his own line helper classification. He alsospent some time helping a maintenance worker.As previously noted, the employee handbook in effectin October 1980 provided for plantwide rather than de-partmental seniority to be applied in all cases of layoffsexceeding 10 days. Departmental seniority was to be ap-plied only in layoffs not exceeding 10 days. Respondentacknowledged that it did not follow the provisions ofthis handbook for the layoffs which took place in the lastquarter of 1980.Host's sister, Lynn Blackmore, had a conversation atwork with one of the third-shift supervisors sometimebetween about December 10 and 15. She told the super-visor, Henry Skytema, that her brother supported theUnion and that she knew' that the Company did not planon calling him back. Skytema replied, "Yes." Blackmoretold Skytema that she thought that the Company hadbeen unfair, that it was not right for them to refuseHost's request to bump from one shift to another whilepermitting Ed Boeve to do so. Skytema's only reply tothat was "the Company did a lot of things which werenot fair."On the Friday before the Christmas holiday, Hostjoined a group of people from the third shift at a barnear the plant. While there he spoke to a third-shift fore-man, Butch Tufflemmeyer. When he told Tufflemmeyerthat he had heard that he was not going to be calledback, Tufflemmeyer told Host that he, too, was aware ofthe fact that Host was not going to be called back.As noted, Host was called back on February 6, 1981.2. Analysis and conclusionsWhile I deem the circumstances to warrant suspicion,I cannot conclude from this record that Respondent'sfailure to recall Host on those occasions when it recalledSanders was discriminatory. Respondent's explanationthat it used inverse seniority for such brief periods ofrecall is not inherently implausible, is uncontradicted,and is somewhat supported by other evidence. More-over, Respondent's contention that Host would not havebeen the employee to be recalled had normal senioritybeen applied similarly seems to be supported by therecord: Host was not the most senior helper on layoffstatus, Lindsey was.However, I believe that this record presents an unre-butted prima facie case establishing that Host was discri-minatorily denied the opportunity to use his plantwideseniority and bump into another classification in order toavoid layoff. Thus, the record is replete with evidence ofanimus toward Host for his union activities; it also con-tains unrebutted evidence of supervisory acknowledg-ment that Respondent did not intend to recall Host.Moreover, the application of departmental seniority toHost's layoff was in direct contravention of Respondent'sown published seniority provisions calling for plantwideseniority in such situations. And, bumping was, as thehandbook implicitly acknowledged, an established part ofthe layoff procedure. Respondent treated Host disparate-ly vir-a-vis at least one other employee, Boeve, who waspermitted to bump in order to avoid layoff I note, in this275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard, that Host was obviously qualified to work inother classifications; it was to such work that he was as-signed when he was finally recalled. Accordingly, I mustconclude that by refusing to permit James Host to utilizehis plant seniority in order to avoid or shorten his layoff,Respondent has discriminated against him in violation ofSection 8(a)(3) and (1) of the Act.AI)D) HIONAI CONCI.USIONS OF LAW1. At all times since October 18, 1979, Local No. 70,Bakery and Confectionery Workers International Union,AFL-CIO, has been, and is now, the exclusive collective-bargaining representative of Respondent's employees inthe following unit which is appropriate for collective-bargaining purposes within the meaning of Section 9(b)of the Act:All full-time and regular part-time production andmaintenance employees and shipping and receivingemployees employed by Holland American WaferCompany at its Grand Rapids, Michigan, facility;but excluding all transport drivers, salesmen, officeclerical employees, guards and supervisors as de-fined in the Act.2. By threatening employees that wage increaseswould be withheld or delayed because they selected theUnion to represent them, by advising employees thatwage increases had been withheld or delayed for thatreason, by interrogating employees concerning theirunion activities and the union activities of other employ-ees, and by soliciting employees to engage in direct bar-gaining w ith their employer, Respondent has violatedSection 8(a)(1) of the Act.3. By withholding or delaying wage increases becausethe employees selected the Union as their collective-bar-gaining representative and by delaying the recall ofJames Host from layoff status because of his union activi-ties, Respondent has violated Section 8(a)(3) and (1) ofthe Act.4. By unilaterally changing the terms and conditions ofemployment of the employees in the appropriate unit de-scribed above by delaying or withholding scheduledwage increases and by publishing and promulgating anew employee handbook containing changed provisionsand rules without notice to or bargaining with theUnion, Respondent has violated Section 8(a)(5) and (1)of the Act.5. The unfair labor practices described above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.6. Respondent did not engage in any unfair labor prac-tices not specifically found herein.Tliiil RiM I i)YIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(l), (3),and (5) of the Act, my recommended Order will requirethat it cease and desist therefrom and take certain affirm-ative action necessary to effectuate the policies of theAct.Respondent has contended that the wage increasewhich it granted effective as of May 15, 1980, was largerthan would normally have been given so that the em-ployees would earn, by the end of that year, the sameamount as if they had been granted their normal, butsmaller, raise in January. As I found that the withholdingor delay in the granting of the January wage increasewas violative of Section 8(a)(3) and (5) of the Act, I shallrecommend that Respondent be required to make wholeits employees for any loss of earnings they may have suf-fered by reason of that delay or withholding of wage in-creases to the extent that they have not already beenmade whole. The determination as to whether they havealready been made whole is one which is most appropri-ately made in the compliance stage of these proceedings.As I have found that Respondent discriminatorily de-layed the recall of James Host, I shall recommend thatRespondent be required to make him whole for any lossof pay he may have suffered by reason of the discrimina-tion against him. All backpay due under the terms of thisOrder shall be computed, with interest, in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).22As I have found that Respondent's publication andpromulgation of its new employee handbook violatedSection 8(a)(5) of the Act, I shall recommend that Re-spondent be required to revoke that handbook to theextent that its terms vary from the terms of the earlierexisting employee handbook.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'2The Respondent, Holland American Wafer Company,Grand Rapids, Michigan, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Threatening employees that wage increases wouldbe withheld or delayed because they selected the Unionas their collective-bargaining representative, or advisingthem that wage increases had been withheld or delayedfor that reason.(b) Interrogating employees concerning their union ac-tivities or the union activities of other employees.(c) Soliciting employees to engage in direct bargainingwith their employer.(d) Delaying or withholding the granting of wage in-creases because the employees had selected the Union astheir collective-bargaining representative.(e) Discriminating against employees by delaying theirrecall from layoff status because of their union activities,membership, or support.:, See. gienrally. Ih IP'lumbing & Ileating Co.. 138 NL RB 716 (1962)IIl Ihe cenlt no exceptions are filed as provided bh Sec 102 46 ofthe Rules arid Regulations (of the National Labor Relation, Board, thefindinigs, conclusions, anrid recommended Order herein shall. as providedin Sec 1(J2 48 1f the Rules and Regulation,, he adopted by the Board andbecome its finding,r, tonlclusiolls, and Order. and all objections theretos1hall be decliled staived for all purposes276 H()O.I.ANI) AMI"RICAN W'AFILER C()M'PANY7(f) Unilaterally delaying or withholding the granting ofscheduled wage increases or publishing and promulgat-ing employee handbooks containing changed provisionsand rules without notice to and bargaining with LocalNo, 70, Bakery and Confectionery Workers InternationalUnion, AFL-CIO. as the exclusive bargaining repre-sentative of its employees in the follow`ing appropriateunit:All full-time and regular part-time production andmaintenance employees and shipping and receivingemployees employed by Respondent at its GrandRapids, Michigan, facility; but excluding all trans-port drivers, salesmen, office clerical employees.guards and supervisors as defined in the Act.(g) In any like or related manner interfetring with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Revoke the employee handbook which wlas issuedeffective January 1. 1981, to the extent that its provisionsand rules are inconsistent with the employee handbookwhich was in existence prior to that date(b) Make its employees, including James Host. x holefor any loss of earnings they may havse suffered byreason of discrimination against them in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Upon request. bargain collectively and in goodfaiith v ith L ocal No. 70, Bakerv and ConfectioneryWorkers International Union, AFL-CIO.(d) Post at its place of business in Grand Rapids.Michigan, copies of the attached notice marked "Appen-dix."24Copies of said notice. on forms provided by theRegional Director for Region 7. after being duly signedhy Respondent's representative. shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to enm-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notalteied, defaced. or covered by any other material.(e) Notify the Regional Director for Region 7. inl rit-ing, within 20 days from the date of this ()rder. s hatsteps ha" c been taken to comply herev ith-[i Iht .Ctull Ihl this i)rdcr I, rlloi,.cd h .I a Judgmen of L nilcdStitcs ( ollrl A pp'. A tili Iit' st illr thI Thc lllC rircilig t')slicd h%o)rtli of tic Naltional a.lhir RIlitonll lIoairdl" , hill reiad I-- t, I IPuir,iit 11 .I i J gIIIItI111 oI th Illlied Stic Ctlulrt t f App eaill i llf, lrcillg ili()ricr .1f Ihc Nallll l I aiboTr Rtliltion, Board"277